 Case 2:18-cv-04003-SMB Document 58 Filed 04/15/19 Page 1 of 4



Jason Lee Van Dyke
PO Box 2618
Decatur, TX 76234
P - (469) 964-5347
E - jason@vandykelawfirm.com

                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ARIZONA
                               PHOENIX DIVISION

JASON LEE VAN DYKE                                 §
     Plaintiff,                                    §
                                                   §
v.                                                 §      Case No. CV-18-4003-PHX-JJT
                                                   §
THOMAS CHRISTOPHER RETZLAFF                        §
    Defendant.                                     §

           PLAINTIFF’S MOTION TO STRIKE AND FOR SANCTIONS

       Plaintiff, Jason Lee Van Dyke, files this motion to strike all pleadings and papers

in this cause filed by Defendant for an improper purpose, and furthermore, moves for

sanctions against Defendant for his continued harassment of Plaintiff, abuse of the

electronic filing procedures of this Court, and violations of the local rules of practice

before this Court.

                                       A.     FACTS

1.     This lawsuit was wrongfully removed by Defendant to this Court on November 8,

       2018. ECF 1.

2.     Defendant almost immediately filed documents in this cause which served no

       legitimate purpose and this Court previously granted motion by Plaintiff to strike

       such filings on December 4, 2018. ECF 22.


                                                                                  Page 1 of 4
 Case 2:18-cv-04003-SMB Document 58 Filed 04/15/19 Page 2 of 4



3.   Since Plaintiff’s first motion to strike was granted, Defendant filed multiple other

     pleadings and papers in this case which serve, or which served, no purpose other

     than to embarrass, harass, and offend Plaintiff:

            ECF 40 – Notice of Arrest Warrant for Plaintiff Jason Van Dyke

            ECF 45 – Motion for Judicial Notice Concerning Bail Jumping Conviction

            ECF 48 – Defendant’s Notice of Outstanding Motions

            ECF 49 – Motion for Judicial Notice of Felony Arrest

            ECF 50 – Motion for Judicial Notice of Texas Court Records

            ECF 55 – Motion for Judicial Notice Re: Murder of a Witness

            ECF 57 – Notice of State Bar Suspension

                            B.     ARGUMENT AND GROUNDS

4.   Pursuant to Local Rule of Civil Procedure 7.2(m)(1) a motion to strike may be

     filed . . . if it seeks to strike any part of a filing or submission on the ground that it

     is prohibited (or not authorized) by a statute, rule, or court order.

5.   Even after the remand of this case to the superior courts of Maricopa County,

     Arizona, Defendant has persisted in using the e-filing system of this Court as a

     “dumping ground” for information concerning Plaintiff with the clear intent of

     continuing to harass, embarrass, or offend him. This is not only a violation of the

     local rules of practice before this Court, but it constitutes a criminal act in violation

     of 18 U.S.C. § 2261A.

6.   This Court should strike all of Defendant’s filings referenced in paragraph three

     above as a violation of the Local Rule 7.2(m)(1).
                                                                                    Page 2 of 4
 Case 2:18-cv-04003-SMB Document 58 Filed 04/15/19 Page 3 of 4



                                              ( Sanctions )

7.       This Court has the inherent power to sanction a party for litigation misconduct

         such as violations of the local rules or abuse of a court’s electronic filing system.

8.       In this case, Defendant has repeatedly violated the local rules and abused the

         electronic filing systems of this Court by using the Court’s case file as a means

         through which to “dump” information concerning Plaintiff and as a conduit

         through which to continue his felonious stalking of Plaintiff (which has lasted for

         more than two years).

9.       As this case has been remanded to state court, there is no reason for Defendant – or

         anyone else – to continue filing pleadings or papers in this case. Accordingly, as an

         appropriate sanction, Plaintiff prays that this Court enter an order immediately

         suspending the electronic filing account of Defendant. Plaintiff also requests that

         no further filings be permitted in this cause without leave from this Court.

10.      These sanctions are just, appropriate, and will prevent Defendant from further

         abusing the legal system in this cause.

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that this Court enter an

order striking all of the scandalous materials referenced in paragraph three above, that this

Court order the Clerk to immediately suspend Defendant’s electronic filing account, and

that this Court further order that no further pleadings, papers, notices, or other documents

may be filed in this closed case (by either party) without first obtaining leave from the

Court.



                                                                                    Page 3 of 4
 Case 2:18-cv-04003-SMB Document 58 Filed 04/15/19 Page 4 of 4



                                              Respectfully submitted,

                                             /s/ Jason Lee Van Dyke
                                             Jason L. Van Dyke
                                             PO Box 2618
                                             Decatur, TX 76234
                                             P – (469) 964-5346
                                             Email: jasonleevandyke@gmail.com

                            CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing was served on Thomas Christopher
Retzlaff, Defendant, at PO Box 46424, Phoenix, AZ 85063 through the electronic filing
system on April 15, 2019.

                                         /s/ Jason Lee Van Dyke
                                         JASON L.VAN DYKE




                                                                              Page 4 of 4
